DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 3, 5, 6, 9, 13 – 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aota US Publication No. 2015/0172529 in view of Kajiyama US Publication No. 2016/0028933.

Regarding claim 1 Aota discloses of Fig. 1 – 10, of applicant’s an image signal processing apparatus (paragraph  0047 real time flicker correction circuit), comprising: at least one processor configured to: generate a display image signal of a first frame rate from an image signal of a second frame rate higher than the first frame rate (paragraph 0075 CPU 21 has overall control where, (paragraph 0022) of a camera with an image sensor, (paragraph 0048) respective frame rates at the time of movie shooting are set to faster frame rates than the respective frame rates at the time of live view display such that CPU 21 is configured to generate a display image signal of a live view display first frame rate from an movie shooting image signal of a second frame rate higher than the live view display first frame rate), detect a luminance level of a frame of a determined number of continuous frames of the image signal of the second frame rate (paragraph 0049 the rearrangement circuit B 26 carries out rearrangement processing for image data that has been read out from read-out system 2 of the image sensor 1, at high speed and is for carrying out processing to thin and rearrange read-out images that have been read out such that the image signal processing unit CPU 21 generates the display image signal of the live view display first frame rate from the image signal of the movie shooting second frame rate by a frame thinning process);

Aota further discloses of applicant’s and output the display image signal of the detected luminance level of the frame of the determined number of continuous frames for display (paragraph 0021 in a camera operation, at the time of live view display or movie shooting, flicker is detected using image data that has been read out at a high frame rate, and a gain is calculated in order to give a uniform brightness in accordance with the result of this detection. Using this calculated frame, correction of flicker is carried out for image data that has been read out at a low frame rate. Based on this corrected image data, live view display of a subject is performed on a display section arranged on a rear surface of the camera body such that output the display image signal of a live view display of a subject of the detected luminance level of the frame of the determined number of continuous frames for display on a display section);

Aota discloses a flicker correction method of processing input images that are to be displayed however does not expressively disclose and display data;

Kajiyama teaches a method of displaying a flicker icon when flicker is detected. Kajiyama teaches of Fig. 1 – 8, of applicant’s a display control unit configured to display that the image signal processing unit is in the flicker mode on a display unit (paragraph 0051 – 0053 the system control unit 101 determines whether the flicker is detected by the flicker detecting unit 121. The in-viewfinder display unit 125 is capable of displaying a flicker icon 701 where the icon 701 that notifies of a flicker detection state. Paragraph 0018 display unit 111 is a display unit that displays an image and a variety of information where (paragraph 0060) a method of notifying of the flicker detection state 701 can be displayed on the display unit 111 such that the display icon data is seen in the display. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the circuitry of Aota in a manner similar to Kajiyama. Doing so would result improving Aota invention in a similar way as Kajiyama – namely the ability to provide a method of displaying a flicker icon when flicker is detected, in Kajiyama invention, to the flicker correction method of processing input images that are to be displayed in Aota invention.

Regarding claim 2 the combination of Aota in view of Kajiyama further teaches of applicant’s wherein the at least one processor is further configured to: combine the display image signal and the display data; and output the combination of the display image signal and the display data for the display (Aota in paragraph 0021 based on this corrected image data, live view display of a subject is performed on a display section arranged on a rear surface of the camera body. Kajiyama in paragraph 0055 In a case where the anti-flicker shooting is set, the flicker icon 701 is lighted and displayed on the in-viewfinder display unit 125 such that, where the combination teaches, combine the live view display image signal and the display flicker icon data and output the combination of the live view display image signal and the display flicker icon data for the display as seen on the display).

Regarding claim 3 the combination of Aota in view of Kajiyama further teaches of applicant’s wherein the at least one processor is further configured to superimpose the display data on the display image signal for the display (Aota in paragraph 0021 based on this corrected image data, live view display of a subject is performed on a display section arranged on a rear surface of the camera body. Kajiyama in paragraph 0055 In a case where the anti-flicker shooting is set, the flicker icon 701 is lighted and displayed on the in-viewfinder display unit 125 such that, where the combination teaches, superimpose the live view display data on the display flicker icon image signal for the display as seen on the display).

Regarding claim 5 the combination of Aota in view of Kajiyama further teaches of applicant’s wherein the at least one processor is further configured to output the display data during a flicker check mode (Kajiyama in paragraph 0055 In a case where the anti-flicker shooting is set, the flicker icon 701 is lighted and displayed on the in-viewfinder display unit 125 such that outputting the flicker icon display data during a flicker set check mode).

Regarding claim 6 the combination of Aota in view of Kajiyama further teaches of applicant’s further comprising a display unit configured to display an image based on the display image signal (Aota in paragraph 0021 based on this corrected image data, live view display of a subject is performed on a display section arranged on a rear surface of the camera body such that a display unit is configured to display an live view image based on the display image signal).

Regarding claim 9 the combination of Aota in view of Kajiyama further teaches of applicant’s wherein the at least one processor is further configured to obtain the determined number of continuous frames as a number of frames to be a flicker period based on the second frame rate and a light source frequency (paragraph 0100 once the flicker correction operation has been carried out, next image processing for movie recording is carried out (S35). Here, data compression and encoding processing is carried out so that read out data for movie recording that has been output from system 1 and subjected to flicker correction processing in the flicker correction operation (S34) corresponds to a movie recording format such that in a movie mode, the determined number of continuous frames to obtain in a movie mode as a number of frames to be a flicker period, in a flicker correction operation, and is based on the second movie mode frame rate and a light source frequency for which flicker is detected).

Regarding claim 13, claim 13 is rejected for being fully encompassed by the reasons found in rejected claim 1 above.

Regarding claim 14 of applicant’s further comprising combining the display image signal and the display data; and outputting the combination of the display image signal and the display data for the display. Claim 14 is rejected for the reasons found in rejected claim 2 above.

Regarding claim 15 of applicant’s further comprising superimposing the display data on the display image signal for the display. Claim 15 is rejected for the reasons found in rejected claim 3 above.

Regarding claim 16 of applicant’s further comprising outputting the display data during a flicker check mode. Claim 16 is rejected for the reasons found in rejected claim 5 above.

Regarding claim 20, claim 20 is rejected for being fully encompassed by the reasons found in rejected claim 1 above and where the combination of Aota in view of Kajiyama further teaches further teaches the additional claim limitation of applicant's a non-transitory computer-readable medium having stored thereon computer- executable instructions that, when executed by a processor, cause an image signal processing apparatus to execute operations, the operations comprising (Aota in paragraph 0085 flowcharts are executed by the CPU 21 controlling each section in accordance with programs stored in memory).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aota US Publication No. 2015/0172529 in view of Kajiyama US Publication No. 2016/0028933 as applied to claim 1 above, and further in view of Nishiwaki US Publication No. 2008/0309791.

Regarding claim 4 the combination of Aota in view of Kajiyama teaches a flicker correction method of processing input images that are to be displayed and a method of displaying a flicker icon when flicker is detected but do not expressively teach wherein the at least one processor is further configured to operate in one of a normal process mode, a flicker check mode, or a flicker correction mode based on a user input;

Nishiwaki et al teaches a method of a user operating a button to select a flicker mode of operation in a camera. Nishiwaki et al teaches of Fig. 1 — 14, of applicant’s wherein the at least one processor is further configured to operate in one of a normal process mode, a flicker check mode, or a flicker correction mode based on a user input (paragraph 0049 remote controller receiver 170 receives signals transmitted from remote controller 102. The remote controller receiver 170 supplies to the camera operation setting unit 250 information representing operation of the buttons provided on the remote controller 102 (button operation information). On the basis of the button operation information the camera operation setting unit 250 changes setting values for various operating parameters of the video camera 100 which are stored in the nonvolatile memory 252. The camera operation setting unit 250 thus changes the operating mode of the flicker reduction unit 240 by changing the settings values which specify the flicker reduction mode. Paragraph 0055 the setting of the "FLICKER" setting item represents the current operating mode (flicker reduction mode) of the flicker reduction unit 240 (FIG. 2). If the user operates the right button BRT and the left button BLT of the remote controller 102, the flicker reduction mode changes, and the setting of the "FLICKER" setting item also changes from off to a flicker reduction mode such that wherein the at least one processor is further configured to operate in one of a normal process mode, a flicker check mode, or a flicker correction mode based on a user input the camera operation setting unit 250 is processor in camera 100 that has a normal flicker off process mode and a flicker check mode, the camera operation setting unit 250 (CPU) is configured to switch between the normal flicker off process mode and the flicker check mode based on a user input of the remote controller 102). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Aota in a manner similar to Nishiwaki et al. Doing so would result improving Aota invention in a similar way as Nishiwaki et al — namely the ability to provide a method of a user operating a button to select a flicker mode of operation in a camera, in Nishiwaki et al invention, to the flicker correction method of processing input images that are displayed in Aota invention.

Claim(s) 7, 8, 10 – 12 and 17 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aota US Publication No. 2015/0172529 in view of Kajiyama US Publication No. 2016/0028933 as applied to claim 6 above, and further in view of Ebina et al US Publication No. 2013/0342726.

Regarding claim 7 the combination of Aota in view of Kajiyama teaches a flicker correction method of processing input images that are to be displayed and a method of displaying a flicker icon when flicker is detected in Aota in paragraph 0049 the rearrangement circuit B 26 carries out rearrangement processing for image data that has been read out from read-out system 2 of the image sensor 1, at high speed and is for carrying out processing to thin and rearrange read-out images that have been read out. Paragraph 0021 in a camera operation, at the time of live view display or movie shooting, flicker is detected using image data that has been read out at a high frame rate, and a gain is calculated in order to give a uniform brightness in accordance with the result of this detection. Using this calculated frame, correction of flicker is carried out for image data that has been read out at a low frame rate. Based on this corrected image data, live view display of a subject is performed on a display section arranged on a rear surface of the camera body such that luminance level detected in the frame of the determined number of continuous frames on the displayed image in controlled whoever the combination of Aota in view of Kajiyama does not expressively teach control display of the luminance level detected in the frame as a bar on the displayed image;

Ebina et al teaches a method of displaying a flicker amount (flicker barometer) at every 10 Hz is displayed in bar graph form in the flicker amount display area. Ebina et al teaches of Fig. 1 – 3B, of applicant’s control display of the luminance level detected in the frame as a bar on the displayed image (paragraph 0044 – 0047, Fig. 3A and 3B, the flicker amount (flicker barometer) at every 10 Hz is displayed in bar graph form in the flicker amount display area 103 and the flicker amount is 80 is displayed in the display area 101 such that a display of the luminance level flicker amount is detected in the frame as a bar on the displayed image display area 103). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Aota in a manner similar to Ebina et al. Doing so would result improving Aota invention in a similar way as Ebina et al — namely the ability to provide a method of displaying a flicker amount (flicker barometer) at every 10 Hz is displayed in bar graph form in the flicker amount display area, in Ebina et al invention, to the flicker correction method of processing input images that are displayed in Aota invention.

Regarding claim 8 the combination of Aota in view of Kajiyama further in view of Ebina et al teaches wherein the at least one processor is further configured to control display of the luminance level detected in the frame of the determined number of continuous frames as a numerical value on the displayed image (Aota in paragraph 0049 the rearrangement circuit B 26 carries out rearrangement processing for image data that has been read out from read-out system 2 of the image sensor 1, at high speed and is for carrying out processing to thin and rearrange read-out images that have been read out. Paragraph 0021 in a camera operation, at the time of live view display or movie shooting, flicker is detected using image data that has been read out at a high frame rate, and a gain is calculated in order to give a uniform brightness in accordance with the result of this detection. Using this calculated frame, correction of flicker is carried out for image data that has been read out at a low frame rate. Based on this corrected image data, live view display of a subject is performed on a display section arranged on a rear surface of the camera body Ebina et al in paragraph 0044 – 0047, Fig. 3A and 3B, the flicker amount (flicker barometer) at every 10 Hz is displayed in bar graph form in the flicker amount display area 103 and the flicker amount is 80 is displayed in the display area 101 such that the display of the luminance level detected in the frame of the determined number of continuous frames is controlled as a flicker amount numerical value on the displayed image).

Regarding claim 10 the combination of Aota in view of Kajiyama further in view of Ebina et al teaches wherein in a flicker correction mode, the at least one processor is further configured to: set at least one parameter associated with a flicker correction process based on a user input, wherein the at least one parameter includes a power supply frequency, a frame rate, and an accumulation type, wherein the accumulation type specifies the flicker correction mode; and execute the flicker correction process on the display image signal based on the set at least one parameter (Ebina et al in paragraph 0060 - 0062 a determination is made that the setting of the adjustment mode by the user is the periodic adjustment mode, the control part receives the user input of an adjustment interval (T) and starts the periodic flicker adjustment. When a determination is made that the luminance change of the subject is detected, the control part 31 causes the display part/operation part 19 to display the flicker amounts based on the signal intensities at the respective frequencies with respect to the subject luminance change information obtained from the luminance change detection part 20 such that in a flicker correction mode, at least one parameter associated with a flicker correction process based on a user input is set, wherein the at least one parameter includes an the periodic adjustment mode accumulation type, wherein the periodic adjustment mode accumulation type specifies the flicker correction mode; and execute the flicker correction process on the display image signal based on the set at least one parameter).

Regarding claim 12 the combination of Aota in view of Kajiyama further in view of Ebina et al teaches wherein the at least one processor is further configured to cause a change a flicker correction intensity in the display image signal based on a change in the accumulation type (Ebina et al in paragraph 0060 - 0062 a determination is made that the setting of the adjustment mode by the user is the periodic adjustment mode, the control part receives the user input of an adjustment interval (T) and starts the periodic flicker adjustment. When a determination is made that the luminance change of the subject is detected, the control part 31 causes the display part/operation part 19 to display the flicker amounts based on the signal intensities at the respective frequencies with respect to the subject luminance change information obtained from the luminance change detection part 20 such that a change a flicker correction intensity in the display image signal is changed based on a change in the periodic adjustment mode accumulation type).

Regarding claim 17 of applicant’s further comprising: displaying an image based on the display image signal; and displaying the luminance level detected in the frame of the determined number of continuous frames as a bar on the displayed image. Claim 17 is rejected for the reasons found in rejected claims 7 and 13 above.

Regarding claim 18 of applicant’s further comprising: displaying an image based on the display image signal; and displaying the luminance level detected in the frame of the determined number of continuous frames as a numerical value on the displayed image. Claim 18 is rejected for the reasons found in rejected claims 8 and 13 above.

Regarding claim 19 of applicant’s further comprising: setting at least one parameter associated with a flicker correction process based on a user input, wherein the set at least one parameter includes a power supply frequency, a frame rate, and an accumulation type, wherein the accumulation type specifies a flicker correction mode; and executing the flicker correction process on the display image signal based on the set at least one parameter. Claim 19 is rejected for the reasons found in rejected claims 10 and 13 above.

Allowable Subject Matter

 Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696